Exhibit 10.3

PERFORMANCE SHARE AGREEMENT

PURSUANT TO THE
GREAT PLAINS ENERGY INCORPORATED
LONG-TERM INCENTIVE PLAN
EFFECTIVE MAY 7, 2002 (THE PLAN)

      THIS AGREEMENT dated as of ____________, and entered into, in duplicate by
and between GREAT PLAINS ENERGY INCORPORATED (the Company) and _______ (the
Grantee).

      WHEREAS, all capitalized terms used herein shall have the respective
meanings set forth in the Plan; and

      WHEREAS, the Grantee is employed by the Company or one of its subsidiaries
in a key capacity, and the Company desires to (i) encourage the Grantee to
acquire a proprietary and vested long-term interest in the growth and
performance of the Company, (ii) provide the Grantee with the incentive to
enhance the value of the Company for the benefit of its customers and
shareholders, and (iii) encourage the Grantee to remain in the employ of the
Company as one of the key employees upon whom the Company's success depends;

      NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:

1.

Performance Share Award.

The Company hereby grants to the Grantee ________ Performance Shares for the
two-year period ending 2006 (the Award Period). The Performance Shares may be
earned based upon the Grantee's performance as set forth in Appendix A.

 

 

2.

Terms and Conditions.

The grant of Performance Shares is subject to the following terms and
conditions:

 

 

 

a.

Payment of Award

. As soon as practicable after the end of the Award Period, the Compensation and
Development Committee of the Board of Directors (the Committee) shall for
purposes of this Agreement determine the Grantee's performance as set forth in
the Plan Goals.

 

 

 

 

b.

Form of Payment.

The payment to which Grantee shall be entitled at the end of an Award Period
will be equal to the Fair Market Value of the number of shares of the Company's
Common Stock equal to the number of Performance Shares earned. Payment will be
made in Common Stock unless the Committee deems otherwise. The number of shares
of Common Stock to be paid to Grantee will be determined by dividing the portion
of the payment not paid in cash by the Fair Market Value of the Common Stock on
the date on which the date of Performance Share Award as set forth in Appendix B
hereto.

 

 

 

 

c.

In the event the Grantee leaves the employment of the Company before the end of
the Performance Period, the Performance Shares are subject to forfeiture as set
forth in the Plan.

 

 

 

3.

Dividend Rights.

Dividends will accrue quarterly on the Performance Shares in a nominal account.
The Grantee shall be entitled to receive at the end of the Award Period these
quarterly dividends on the number of Performance Shares earned. The dividends on
the Performance Shares will be paid in cash unless the Committee deems
otherwise.

 

 

 

4.

Change in Control.

In the event of a Change in Control, as defined in the Plan, the Performance
Shares and dividend shares accrued thereon shall be deemed to have been fully
earned and payable as set forth in Section Eleven of the Agreement.

 

 

 

5.

Notices.

Any notice hereunder to the Company shall be addressed to the Offices of the
Corporate Secretary.





GREAT PLAINS ENERGY INCORPORATED

BY: ________________________________
         William C. Nelson on behalf of the
         Compensation and Development
         Committee







________________
________________
Grantee



